 

 

 

REMITTED BY HAND

 

April 24, 2006

Daniel Babeux

440, des Pinsons

Longueuil (Québec) J4G 2K5

 

Re: termination of your employment

Daniel,



The present is to inform you that the Company is currently restructuring its
operations; consequently, it is with regret that we must advise you that,
effective immediately, your employment with the Company is being terminated.



However, in order to assist you in relocating in the work force, the Company is
prepared to offer you, without any obligation whatsoever on its part, the
following severance package:



The Company shall continue to pay the equivalent of your base salary in
bi-weekly instalments for a period of six (6) months.

With the exception of long-term disability, which cease immediately, the Company
will continue to provide the group insurance benefits for a period of six (6)
months until October 24, 2006.

The Company will provide you with the services of a counselling firm in order to
assist you in relocating in the workforce. In respect whereof, the services of
the firm André Filion and ass. have been retained;

You shall receive all accrued and outstanding vacation pay which is due and
owing as of today.

You shall return all of the Company's belongings presently in your possession or
under your control (Lap Top, cell phone, keys and access card).

You shall present your final personal expense report, and no expenses will be
reimbursed after the cut off date of May 1, 2006.

You must sign the Agreement Governing Confidentiality, Intellectual Property and
Non-solicitation that will be mailed to you this week.

You will be paid commission bonus as detailed in an accompanying letter.



 

 

 

 

Quite naturally, it is understood that the present offer is strictly
confidential and may not be divulged to anyone with the exception of your
immediate family and your legal counsel. Should you have any questions with
respect to the present, please contact Ms Lucie Gérin.



The terms and conditions herein above-mentioned are conditional to your signing
the present letter, as well as the copies of the Release and Transaction
enclosed, and returning same by May 1, 2006, the latest, to the attention of
Ms Lucie Gérin. Failing which, the Company shall simply pay you two (2) weeks of
notice of termination as per the applicable legislation. Your group insurance
benefits would then cease on May 1, 2006.



In conclusion, we thank you for the services which you have rendered the Company
and wish you much success in your future endeavours.

Sincerely yours,

 

 

 

 

 

/S/ PAUL A. MARSHALL

Paul A. Marshall - CEO

Sunrise Telecom, Inc.

 

I, the undersigned, acknowledge and accept the above-mentioned terms and
conditions and, consequently accept to sign the Release and Transaction
attached.

 

 

/S/ DANIEL BABEUX

Daniel Babeux

 

MAY 2, 2006

Date